DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 7 and 8 are cancelled. Claims 2 and 11-19 are withdrawn. Claims 1, 3-6 and 9-10 are presently examined.
Claim Interpretation
Regarding claim 1, the limitation “sealed or air impermeable from” will be interpreted as requiring the two compartments to exchange heat substantially or entirely by heat conducted through physical contact rather than by convection so that airflow to the user is decoupled from combustion air since one of ordinary skill in the art would understand the limitation in light of the disclosure of applicant’s specification (page 2, lines 11-24).

Regarding claim 4, the limitation “enabling air to be drawn through the second compartment during use” is considered to be a limitation directed to the intended use of the claimed shisha consumable article. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a structure that allows air flow through the second compartment since it has multiple holes in the walls of the compartment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghattas (GB 2490352) in view of Mironov (US 2015/0013697), as evidenced by Kumar (US 2013/0014755).

Regarding claim 1, Ghattas discloses a pre packed disposable hookah container head containing tobacco and charcoal (abstract). The container has a container (figure 2, reference numeral 2) containing a measured amount of tobacco (page 2, first paragraph, figure 2, reference numeral 4), which is considered to meet the claim limitation of a second container. A circular extension above the container is used to hold charcoal (page 2, second paragraph, figure 2, reference numeral 5), and is therefore considered to meet the claim limitation of a first container. Applicant’s specification discloses that tobacco is an aerosol generating substrate (page 3, lines 21-30). The container has holes both its top and bottom (page 2, first paragraph, figure 2, reference numeral 3), however, in other embodiments, perforations can also be provided on the sides of the container (page 2, paragraph 3, figure 3, reference numeral 13). The container is packed in an airtight packaging in all embodiments (page 2, first paragraph), and it is evident that the airtight packaging is cleanly removed since it is not depicted in any figures. Ghattas does not explicitly disclose (a) sealing the holes on the top surface of the container and (b) tobacco being a vaporizable material.
Regarding (a), Mironov teaches a smoking article (abstract) having a non combustible substantially air impermeable barrier located between a combustible heat source and an aerosol forming substrate [0185] surrounded by a tubular layer of aluminum foil that is in direct contact with both the combustible heat source and the aerosol forming substrate to transfer heat to the aerosol forming substrate [0186]. An airflow pathway extends through the aerosol forming substrate to the mouthpiece [0208]. Mironov additionally teaches that this design reduces the effects of a user’s puffing behavior on the mainstream aerosol [0004].

Regarding (b), Kumar teaches that loose tobacco is suitable for vaporization [0026].

Regarding claim 3, Ghattas discloses that the top portion of the container forms a bottom of the circular extension (figure 2).

Regarding claim 4, the perforations on the bottom of the container (figure 2, reference numeral 3) are considered to meet the claim limitation of through holes. Since there perforations on the side of the container in addition to the those on bottom, it is evident that air could flow through the container.

Regarding claim 9, it is evident that the tobacco of Ghattas contains nicotine.

Regarding claim 10, it is evident that the charcoal of Ghattas is a carbonaceous heat source.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Ghattas (GB 2490352) in view of Mironov (US 2015/0013697), as evidenced by Kumar (US 2013/0014755) as applied to claim 1 above, and further in view of Yilmaz (US 10,064,430).

Regarding claim 5, modified Ghattas all the claim limitations as set forth above. Modified Ghattas does not explicitly disclose the charcoal accommodate within in an annular ring formed by the container.
Yilmaz teaches a smoking article (abstract) having a heat source located within an annular ring formed by tobacco material (column 5, lines 39-63).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hookah container head of modified Ghattas with the arrangement of Yilmaz. One would have been motivated to do so since the charcoal is close enough to provide heat to the tobacco in either configuration. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Ghattas (GB 2490352) in view of Mironov (US 2015/0013697), as evidenced by Kumar (US 2013/0014755) as applied to claim 1 above, and further in view of Cameron (US 9,888,724).

Regarding claim 6, modified Ghattas teaches all the claim limitations as set forth above. Modified Ghattas does not explicitly teach having multiple containers for tobacco.
Cameron teaches a vaporizer having two containers for solid vaporizable material that have different aromas (column 19, lines 54-67).
In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Mehio does not disclose a combustible heat source contained within the article. However, applicant’s arguments do not address the disclosure of Ghattas as set forth above. Specifically, Ghattas discloses that the packaging includes the charcoal (page 4, claim 2), and it is therefore evident that the charcoal is contained within the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747